                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 BOSS WORLDWIDE LLC d/b/a ALGO
 ONLINE RETAIL,

                Plaintiff,                        Civil Action No. 19-cv-2363
                        vs.

 BEAU CRABILL, THOMAS CRABILL, Jr.
 and ALL OUT RAW LLC,

                Defendants.


    STIUPLATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys, that the time for Defendants, Beau Crabill, Thomas Crabill, Jr., and All Out Raw LLC,

to move or answer is hereby extended to and including May 20, 2019, and that, reserving all other

rights and defenses, Defendants waive any objections to the absence of a summons or of service.

       IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed

in counterparts, and faxed or electronic signatures on this Stipulation shall be deemed original

signatures.
Dated: April 4, 2019                             Dated: April 4, 2019

FOLEY HOAG LLP                                   FISH & RICHARDSON P.C.

/s/ Peter A. Sullivan                            /s/ Jeremy Anderson
Peter A. Sullivan                                Jeremy Anderson
1301 Avenue of the Americas                      222 Delaware Avenue
25th Floor                                       17th Floor, P.O. Box 1114
New York, New York 10019                         Wilmington, Delaware 19899
(646) 927-5500                                   (302) 778-8452

Attorneys for Plaintiff Boss Worldwide LLC       Attorneys for Defendants Beau Crabill,
d/b/a ALGO Online Retail                         Thomas Crabill Jr., and All Out Raw LLC




                                SO ORDERED:



                                ______________________________
                                Hon. Vincent L. Briccetti
                                United States District Judge




                                             2
